Citation Nr: 0928724	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  98-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a nervous disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1980 
to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 1997 by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
a claim for service connection for a low back disorder and 
denied the claim for service connection for a nervous 
disorder, to include PTSD.

In January 1999, the Veteran provided testimony at a hearing 
held at the RO before a hearing examiner; a transcript of 
that hearing is of record.  In October 2004, the Veteran 
failed to appear for a personal hearing before a Veterans' 
Law Judge.

In May 2006, the Board remanded the appeal to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a November 1990 decision, the RO denied the Veteran's 
claim for service connection for a low back disorder.  A 
timely appeal was not submitted, and the decision became 
final.

3.  None of the new evidence associated with the claims file 
since the November 1990 denial, when considered by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.

4.  The Veteran served during peacetime.

5.  The claimed in-service stressful experiences have not 
been corroborated by service records, and any diagnosis of 
PTSD was made based on an unverified account of in-service 
events given by the Veteran.

6.  A nervous disorder, to include PTSD, was not shown to be 
a result of events during military service.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision that denied the claim for 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As evidence received since the RO's November 1990 denial 
is not new and material with respect to the application to 
reopen a claim for service connection for a low back 
disorder, the criteria for reopening the claim for service 
connection for a low back disorder are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A nervous disorder, to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for a low back disability and his claim 
for service connection for a nervous disorder was received in 
June 1997.  Thereafter, he was notified of the general 
provisions of the VCAA by the New York RO and the Appeals 
Management Center (AMC) in correspondence dated in May 2001, 
September 2002, June 2003, and May 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in May 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the May 2006 VCAA notice letter shows the AMC 
identified the bases for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The September 2002 and June 2003 
VCAA notice letters also notified him of what the evidence 
must show to support a claim for service-connected 
compensation benefits.  The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA treatment records have been obtained and associated with 
his claims file.  The RO also verified that the Veteran was 
not receiving disability benefits from the Social Security 
Administration (SSA), but nevertheless documented attempts to 
obtain his Supplemental Security Income (SSI) records.  In a 
memorandum dated in January 2009, the RO made a formal 
finding that the Social Security records were unavailable.  
Although the memorandum listed the wrong Veteran, attached to 
the finding was a SSA document correctly identifying the 
Veteran, and showing no SSA benefits for the Veteran.  
Finally, the Veteran has also been provided with VA general 
medical, mental disorders, and spine examinations to assess 
the current nature and etiology of his claimed disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence Claim

In a November 1990 decision, the RO denied service connection 
for a low back disorder.  It was noted that the Veteran's 
service treatment records contained two complaints of back 
pain in July and August 1980; however, examination was 
negative, and no further entries for a back disorder were 
shown in his records.  The rating decision concluded that his 
two complaints of back pain were acute and transitory.  His 
service treatment records also reflected that he declined to 
have a separation examination in June 1983.  It was further 
noted that a VA report of medical treatment dated in November 
1990 indicated that X-ray films of the lumbosacral spine 
revealed slight anterior wedging of L5, and the Veteran was 
under anti-inflammatory and analgesic treatment.

Evidence of record at the time of the November 1990 RO 
decision included service treatment records and the November 
1990 VA report of medical treatment. 

The Veteran attempted to reopen his claim for service 
connection for a low back disorder in June 1997.  This appeal 
arises from the RO's November 1997 denial to reopen the 
Veteran's claim for service connection for a low back 
disorder.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for service connection for a low back disorder was the 
November 1990 RO decision, and a December 1990 letter from 
the RO that notified the Veteran of the decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the November 1990 RO 
decision includes statements from the Veteran and his 
representative; VA treatment records dated from January 1992 
to September 2003; VA general medical, mental disorders, and 
spine examination reports dated in October 1997; service 
personnel records; a transcript of the Veteran's testimony 
during an RO hearing in January 1999; correspondence from the 
Center for Unit Records Research and U.S. Army and Joint 
Services Records Research Center (JSRRC); and correspondence 
with the Social Security Administration.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for a low back 
disorder.

The additional VA treatment records contain no competent 
medical opinion that the Veteran's current low back disorder 
was caused by military service, including any disease or 
injury.  

In a service treatment record dated in July 1980, the Veteran 
complained of low back pain secondary to diving, but state 
that he did not hit the bottom of the pool.  The assessment 
was musculoskeletal strain.  In a treatment note dated in 
August 1980, he again complained of low back pain.  The 
assessment was hyperflexion while diving, and he again 
reported that he did not hit the bottom of the pool.
In his original claim for service connection for a low back 
disorder received in September 1990, the Veteran did not list 
any physicians or hospitals that treated him for his claimed 
low back disability since service.  

In December 1991, the Veteran attempted to reopen his claim.  
He indicated that he last worked in construction in 1989, and 
the only treatment he received for a low back disorder after 
service was from the Brooklyn VA Medical Center in November 
1991.  He provided no additional evidence; therefore, no 
decision was issued.  

In a VA general medical examination report dated in October 
1997, the diagnosis included obesity.  In a VA spine 
examination report dated in October 1997, the Veteran 
reported that during basic training he dove into shallow 
water and hit his head on the bottom and got numbness.  He 
stated that his back problems became worse when handling 
beaze shells in field artillery when he was in Korea.  The 
diagnosis was mild degeneration arthritis; mild disc 
desiccation with disc bulge at L4, L5, L5-S1; and 
mosevilience of disc herniation.  No medical opinion was 
requested or provided.

In January 1999, the Veteran testified at an RO hearing that 
he hurt his back diving into a swimming pool during active 
service and that he attended a clinic "about every day" 
after that.  He also testified that approximately five months 
after separation he received treatment at the Ryerson 
Outpatient VA Clinic (which closed in 1994).  

VA treatment records obtained primarily reflect psychiatric 
or mental health treatment with some occasional complaints of 
back pain.

While statements from the Veteran and his representative 
reflect his continued assertion that his low back disorder 
was the result of an injury while diving into a swimming pool 
during service, his assertions are essentially cumulative of 
others that were previously of record.  Unfortunately, none 
of the additional evidence shows that the Veteran's two in-
service complaints of back pain were anything other than an 
acute and transitory problem.  Moreover, the new evidence 
does not include any medical opinion that his claimed 
disability was the result of any events during military 
service, including an injury after diving into a pool.  

In addition, the Veteran was notified in September 2004 of a 
Travel Board hearing that he requested that was scheduled for 
October 2004.  However, he failed to appear for the hearing 
or to request a rescheduled hearing.  In this regard, the 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
November 1990 RO decision is either cumulative or redundant 
of the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.  In addition, 
evidence added to the record clearly does not include 
competent evidence showing that the Veteran's low back 
disorder was the result of active military service.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a low back disorder has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the November 1990 denial of the claim for service 
connection for a low back disorder remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

A disease incurred during active service will not be deemed 
to have been incurred in the line of duty if it was a result 
of the person's own willful misconduct, including abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(d).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed a nervous disorder or 
PTSD as a result of seeing a lieutenant crushed and killed in 
a convoy, witnessing a Korean child killed by a truck, riding 
on a truck that rolled over, and consuming a drink that 
someone spiked at the Kimona Club in Korea.

The Veteran's DD Form 214 (separation from service) showed 
that he served during peacetime, and his military 
occupational specialty was listed as cannon crewman.  Service 
personnel records showed that he served in Korea from 
September 1980 to September 1981.

Service treatment records are entirely silent for any 
complaints, findings or reference to any psychiatric 
problems.

In a statement received in February 1993, the Veteran stated 
that he has had serious problems as a result of an in-service 
back injury, to include "psych" problems.

In a VA general medical examination report dated in October 
1997, the Veteran's reported medical history included alcohol 
abuse and alcohol-related seizures about one month earlier.  
In a VA mental disorders examination report dated in October 
1997, the Veteran reported dropping out of high school after 
completing ninth grade, and subsequently working on tub boats 
and then in the construction industry in New York beginning 
at age 18.  He reported that he saw an officer crushed to 
death in a transportation accident while serving in Korea and 
began to hear voices during his tour of duty in Korea.  
Following service, he worked in construction, but reported 
headaches and being unable to "deal with the work."  He 
stated that he began to "hang around" and started to drink 
and smoke cannabis.  He reported two psychiatric 
hospitalizations at the Brooklyn VA Medical Center (VAMC).  
At the time of the examination, he reported residing in a 
shelter and receiving Supplemental Security Income (SSI) from 
the Social Security Administration.  Following a clinical 
interview, the diagnosis was PTSD, alcohol dependence on 
early partial remission, and schizophrenia undifferentiated 
type.

The Veteran testified during an RO hearing in January 1999 
that he witnessed Lieutenant Starling crushed by a convoy in 
Korea in the summer between 1980 and 1981 [summer 1981] and 
that he received treatment in service for his nervous 
disorder at Fort Hamilton.

In a Bath VAMC discharge summary dated in January 1992, the 
physician reported that the Veteran was known of alcoholism, 
mostly of vodka, since age 21; and cocaine abuser since age 
26; he was admitted to a VA rehabilitation program in 
December 1991 for 21 days; and past medical history included 
depression.  The diagnosis included depression, homeless, and 
alcohol dependence.  A discharge summary dated in February 
1992 included diagnoses of alcoholism, depression, abuse of 
cocaine, and alcoholic delusions.

In a letter dated in March 2000 the Center for Unit Records 
Research (CURR) reported that a search was coordinated with 
the U.S. Army Safety Center and the National Archives and 
Records Administration (NARA) Casualty Branch, but they were 
unable to verify that a Lt. Starling was injured or killed 
during a convoy in Korea during 1981.  CURR further reported 
that the U.S. Army Military History Institute did not 
maintain unit records for the 1st Battalion, 38th Field 
Artillery for 1980 to 1981. 

In a VA psychiatric evaluation dated in July 1999, the 
diagnosis was listed as schizoaffective, depressed vs. 
psychotic depression vs. drug-induced mood/psychotic 
symptoms; and rule out alcohol, marijuana, cocaine abuse.  In 
a VA psychiatric evaluation dated in December 1999, the 
diagnosis was anxiety disorder not otherwise specified, rule 
out substance abuse, and substance-induced mood disorder.  In 
a January 2000 VA Recreational Therapy Individual note, the 
Veteran denied nightmares of his childhood experiences (being 
beaten by his father regularly).  In a VA psychiatric 
evaluation dated in January 2000, the Veteran reported that 
his psychiatric problems began in the service after someone 
put something in his drink, his body was frying, and he could 
hear the noise from it.  He stated he began hallucinating 
(visual and auditory) at that time.  He described nightmares 
of a six-year-old child getting his head crushed in a truck 
he was riding in and being in a truck that flipped sideways 
in a ditch.  The diagnosis included schizoaffective disorder; 
cocaine dependence, in remission; and alcohol dependence, in 
remission.  In a VA CH-recreation progress note dated in 
February 2000 the Veteran described commands and statements 
from voices and reported nightmares of the child getting his 
head crushed by the truck and the First Lieutenant who got 
killed by getting run over by a base plate of a cannon.  An 
ER note on the same day listed a diagnosis of schizophrenia, 
paranoid, chronic.  

A VA psychosocial assessment dated in December 2001 showed 
that the Veteran's treating VA psychiatrist referred him with 
a diagnosis of schizoaffective disorder and cocaine and 
alcohol dependence in remission.  The Veteran reported that 
he drank alcohol heavily and used amphetamines while in the 
military and began having auditory and visual hallucinations 
during active service.  He stated that he worked in 
construction for six months after service, but left his job 
due to his substance abuse.  He reported several inpatient 
hospitalizations for drug or alcohol abuse after service.  
Additional VA treatment records from August 1997 to March 
2003 showed inpatient and outpatient treatment for complaints 
that included nightmares and depressed mood.

In a statement dated in June 2000 the Veteran's VA 
psychiatrist reported that the current psychiatric diagnoses 
included PTSD and major depression.  He acknowledged that at 
one time he had diagnosed the Veteran with schizoaffective 
disorder, but over time it became more apparent that his 
psychotic symptoms were likely related to his PTSD.  The 
psychiatrist summarized the Veteran's reported history of 
psychiatric problems from several previous discussions.  The 
Veteran reported that his psychiatric problems first began in 
service after someone put something in his drink at the 
Kimona Club in Korea, and he felt like his body was frying 
and could hear the noise from it.  He stated that this was 
when he first began experiencing visual and auditory 
hallucinations.  He reported riding on a truck in Korea that 
smashed a child's head between the truck and a wall and 
having nightmares about the incident.  He also reported 
witnessing a lieutenant who fell from a truck, broke his neck 
and sustained a big hole in the side of his chest.

In a statement received in October 2002, the Veteran 
indicated that his claimed stressors all occurred between 
1980 and 1981.

In a statement dated in September 2003 the Veteran's VA 
psychiatrist asserted that the Veteran continued to be 
disabled by his PTSD.  After pressing the Veteran for 
additional details about his claimed in-service traumatic 
experiences, the Veteran stated that the lieutenant who was 
killed was named [redacted] (or [redacted] or [redacted]) and that 
it happened around 1981.  He identified other soldiers who 
witnessed the death of the young Korean boy, which also took 
place "around 1981, around the same time."  He could not 
remember the names of anyone who witnessed the incident at 
the Kimona Club.  The psychiatrist opined that it is more 
likely than not that the Veteran's PTSD was related to 
service.

In October 2004, the Veteran failed to appear for his 
requested Travel Board hearing.

In a statement received in July 2006, the Veteran indicated 
that he had no other information or evidence to substantiate 
his claim.

In August 2007 CURR responded that they reviewed the U.S. 
Casualty records, which did not list a Lt. [redacted] who died 
in a convoy in January 1981.  They were unable to locate any 
records submitted by the 1st Battalion, 38th Artillery, 24th 
Infantry Division for the period of June 1980 to June 1981.

Notwithstanding the Veteran's current diagnosis of PTSD, in 
this case the claim must be denied because objective evidence 
does not show that the Veteran engaged in combat with the 
enemy (he served in peacetime), and there is otherwise no 
credible evidence that any of the Veteran's claimed in-
service stressors occurred.

The Board finds that the Veteran has not provided sufficient 
details to warrant any additional attempts to independently 
verify the occurrence of the claimed stressful events, and 
has not provided any other objective evidence - to include 
statements from former service comrades, full names of 
casualties witnessed, or a two-month-specific date range of 
when the stressors occurred - to establish the occurrence of 
any these claimed in-service stressful events.

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the Veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the Veteran does not present any 
basis for further developing the record in this regard.  For 
these reasons, the September 2003 opinion of the VA 
psychiatrist that the Veteran has PTSD as a result of service 
is not persuasive because it was based on several stressful 
experiences that have not been verified.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  

In this case, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors.  
Some of the stressors that the Veteran has reported - to 
include witnessing the death of a Korean child, riding in a 
truck that flipped over, and consuming a spiked drink - 
clearly appear to be the type of anecdotal experiences that 
are incapable of being independently verified.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) (holding that "anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

Similarly, although the Veteran has had post-service 
psychiatric diagnoses that included schizophrenia, 
schizoaffective disorder, anxiety disorder, and depression, 
service connection for any of these disabilities or a claimed 
nervous disorder, is not warranted.  In order to prevail on 
the issue of service connection there must be: medical 
evidence of a current disability, medical evidence, or in 
some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  In the present 
case, no medical evidence of a nexus between any in-service 
psychiatric treatment and any current complaints has been 
provided.  Therefore, the Veteran's claim for service 
connection for a nervous disorder, to include PTSD, must be 
denied.

As a final matter, the Board notes that in a December 2001 VA 
psychosocial assessment, the Veteran acknowledged that he 
drank alcohol heavily and used amphetamines during active 
service.  However, disabilities resulting from a person's own 
misconduct, including abuse of alcohol or drugs, and 
including a primary alcohol abuse disability or any secondary 
disability from that abuse, are not compensable.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2008); Allen, 237 F.3d at 1376.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has a 
nervous disorder, to include PTSD, as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of his claimed 
psychiatric disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a nervous disorder, to include PTSD, must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a seizure disorder; 
the appeal is denied.

Entitlement to service connection for a nervous disorder, to 
include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


